                            Case 2:19-cv-02374-KJM-JDP Document 53 Filed 10/15/20 Page 1 of 4


                   1   ANTHONY J. DECRISTOFORO, SBN 166171
                       anthony.decristoforo@ogletree.com
                   2   PAUL M. SMITH, SBN 306644
                       paul.smith@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   500 Capitol Mall, Suite 2500
                       Sacramento, CA 95814
                   5   Telephone:     916-840-3150
                       Facsimile:     916-840-3159
                   6
                       Attorneys for Defendant VELOCITY
                   7   TECHNOLOGY SOLUTIONS, INC.
                   8

                   9                                   UNITED STATES DISTRICT COURT

                  10                                  EASTERN DISTRICT OF CALIFORNIA

                  11

                  12   GARRISON JONES,                                   Case No. 2:19-cv-02374-KJM-JDP (PS)

                  13                    Plaintiff,                       DEFENDANT’S OPPOSITION TO
                                                                         PLAINTIFF’S MOTION TO COMPEL
                  14            v.                                       PRODUCTION OF DOCUMENTS
                                                                         RELATING TO FMLA CLAIM
                  15   VELOCITY TECHNOLOGY SOLUTIONS,
                       INC.,                                             Date:            October 29, 2020
                  16                                                     Time:            10:00 a.m.
                                        Defendants.                      Place:           9, 13th floor
                  17
                                                                         Complaint Filed: November 25, 2019
                  18                                                     Trial Date:      None Set
                                                                         Judge:           Hon. Jeremy D. Peterson
                  19

                  20   I.       INTRODUCTION

                  21            Plaintiff Garrison Jones’s Motion to Compel the Production of Documents (regarding)

                  22   FMLA Claim by Defense Counsel (“Motion to Compel”) [Dkt. 42] is improper and premature, and

                  23   should therefore be denied. A Motion to Compel discovery is permitted only after the responding

                  24   party to properly propounded discovery has failed or otherwise refused to produce the information

                  25   sought in discovery. Plaintiff has not propounded any such discovery.

                  26   ////

                  27   ////

                  28   ////
44593982_1.docx



                                                                     1             Case No. 2:19-cv-02374-KJM-JDP (PS)
                                     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL DOCUMENTS
                         Case 2:19-cv-02374-KJM-JDP Document 53 Filed 10/15/20 Page 2 of 4


                   1          Plaintiff’s “motion” also fails to comply with the Federal Rules of Civil Procedure (referred
                   2   to herein as “FRCP”), the Local Rules of the Eastern District of California, and this Court’s
                   3   Information and Procedures for Civil Matters. Plaintiff did not attempt to meet and confer with
                   4   counsel for Defendant Velocity Technology Solution, Inc. (“Velocity”) prior to filing this motion,
                   5   nor did he request a conference to discuss the same with this Court. Plaintiff’s continued failure to
                   6   abide by these rules is grounds for the denial of this motion and offers further support in favor of
                   7   Defendant’s Motion to Dismiss pursuant to FRCP 41(b) [DKT 43.]
                   8   II.    PLAINTIFF CANNOT COMPEL THE PRODUCTION OF DOCUMENTS HE DID
                              NOT SEEK IN DISCOVERY
                   9

                  10          FRCP 34 provides the process by which a party may seek the production of documents,
                  11   electronically stored information, and other tangible things in litigation through discovery. FRCP
                  12   37(a)(1) provides the process by which a party may compel the disclosure of such documents when
                  13   not produced: “On notice to other parties and all affected persons, a party may move for an order
                  14   compelling disclosure or discovery. The motion must include a certification that the movant has in
                  15   good faith conferred or attempted to confer with the person or party failing to make disclosure or
                  16   discovery in an effort to obtain it without court action.” FRCP 37(a)(3)(B) explains further: “A
                  17   party seeking discovery may move for an order compelling an answer, designation, production, or
                  18   inspection” and may be made where: “(1) a deponent fails to answer a question…; (2) a
                  19   corporation or other entity fails to make a designation under Rule 30(b)(6) or 31(a)(4); (3) a party
                  20   fails to answer an interrogatory…; or (iv) a party fails to produce documents or fails to respond that
                  21   inspection will be permitted – or fails to permit inspection – as requested under Rule 34.” Local
                  22   Rule 251(b) provides that no discovery motion shall be heard unless the parties “have conferred
                  23   and attempted to resolve their differences” and “have set forth their differences and the bases
                  24   therefor in a Joint Statement re Discovery Disagreement,” as described in subsection (c) and the
                  25   Information and Procedures for Civil Matters before this Court require that the parties meet and
                  26   confer prior to filing any such motion and request a conference to discuss same with the assigned
                  27   judge. Plaintiff has not complied with any of these rules.

44593982_1.docx   28   ////

                                                                  2             Case No. 2:19-cv-02374-KJM-JDP (PS)
                                  DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL DOCUMENTS
                        Case 2:19-cv-02374-KJM-JDP Document 53 Filed 10/15/20 Page 3 of 4


                   1          First, Plaintiff presented no evidence that he has requested documents relating to his FMLA
                   2   claim through discovery. He does not assert that he propounded discovery pursuant to FRCP 34, or
                   3   that Defendant refused or otherwise failed to produce the documents sought. Moreover, Plaintiff
                   4   fails to assert that he met and conferred with counsel for Velocity in good faith for the production
                   5   of the documents sought, nor did he actually do so. To the contrary, Plaintiff wrongly seeks the
                   6   production of documents allegedly referenced in Defendant’s objections to this court’s Findings
                   7   and Recommendations [DKT 35]. Regardless of whether this request would be proper through
                   8   discovery, because Plaintiff has not complied with the Federal Rules governing such actions, his
                   9   motion is premature and improper, and must be denied.
                  10   III.   PLAINTIFF’S CONTINUED DISREGARD FOR THE FEDERAL AND LOCAL
                              RULES IS FURTHER SUPPORT FOR DISMISSAL OF THIS ACTION
                  11

                  12          FRCP 41(b) permits the dismissal of any action wherein any party fails to comply with the
                  13   Federal Rules of Civil Procedure or any court order. Local Rule 110 of the Eastern District of
                  14   California reinforces this rule and provides that the court may issue any and all sanctions in
                  15   response to such behavior.
                  16          Here, Plaintiff has filed a motion to compel discovery despite having never propounded
                  17   discovery. He continues to ignore the Federal Rules of Civil Procedure in doing so, and the
                  18   specific local rules of this court 10 months after this case’s initiation. Plaintiff has been cautioned
                  19   more than once that his failure to comply with these rules could result in the dismissal of this action
                  20   [See DKT 29 and 32, respectively], but he continues to act as though the rules do not apply to him.
                  21   Such behavior continues to hinder the court’s ability to efficiently manage its docket and further
                  22   prejudices defendant. [See Defendant’s Motion to Dismiss, DKT 43.] Less drastic sanctions no
                  23   longer exist to correct this behavior. Accordingly, dismissal is appropriate.
                  24   IV.    CONCLUSION
                  25          Plaintiff’s Motion to Compel should be denied and this action dismissed. Plaintiff seeks the
                  26   production of documents he has never requested in discovery, and without following the Federal
                  27   Rules of Civil Procedure, Local Rules of the Eastern District of California, or the Information and

44593982_1.docx   28   Procedures for Civil Matters Before Magistrate Judge Jeremy D. Peterson. Continuing to tolerate

                                                                  3             Case No. 2:19-cv-02374-KJM-JDP (PS)
                                  DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL DOCUMENTS
                        Case 2:19-cv-02374-KJM-JDP Document 53 Filed 10/15/20 Page 4 of 4


                   1   this complete disregard for the judicial process will negatively affect the court’s ability to manage
                   2   its docket, and will continue to prejudice Velocity by forcing it to oppose improper and baseless
                   3   motions. For these reasons, Plaintiff’s motion should be denied.
                   4

                   5   DATED: October 15, 2020                           OGLETREE, DEAKINS, NASH,
                                                                         SMOAK & STEWART, P.C.
                   6

                   7
                                                                         By: /s/ Anthony J. DeCristoforo
                   8                                                         Anthony J. DeCristoforo
                                                                             Paul M. Smith
                   9
                                                                              Attorneys for Defendant VELOCITY
                  10                                                          TECHNOLOGY SOLUTIONS, INC.

                  11

                  12

                  13

                  14

                  15

                  16
                                                                                                                     44593982.1
                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

44593982_1.docx   28

                                                                  4             Case No. 2:19-cv-02374-KJM-JDP (PS)
                                  DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL DOCUMENTS
